United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1795
Issued: March 16, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 24, 2010 appellant filed a timely appeal from a June 15, 2010 nonmerit decision
of the Office of Workers’ Compensation Programs denying her request for reconsideration on
the grounds that it was untimely and failed to establish clear evidence of error. The last merit
decision in this case was the Office’s June 15, 2001 decision denying her occupational disease
claim. The Board lacks jurisdiction to review the merits of the claim.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that the request was untimely and failed to establish
clear evidence of error.

1

For Office decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of
Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e) (2008).

FACTUAL HISTORY
On July 20, 2000 appellant filed an occupational disease claim alleging that she was
“reinjured” on June 22, 1996 when her supervisor ordered her to lift parcels weighing more than
70 pounds, which exceeded her 5-pound restriction. As a result of increased pain associated with
this incident, she allegedly experienced stress and depression, which resulted in hospitalization.2
The Office initially denied appellant’s claim on September 20, 2000 on the grounds that
she had failed to establish a compensable factor of employment. In a decision dated June 15,
2001, the Office affirmed its denial of her claim. However, it modified the grounds for denial to
reflect that the claim was time-barred, as it was filed more than three years after the claimed
June 22, 1996 incident and there was no evidence establishing that appellant’s immediate
supervisor had actual knowledge within 30 days of the alleged injury.
On January 12, 2009 appellant requested reconsideration of the June 15, 2001 decision.
In a decision dated March 2, 2009, the Office denied her request for reconsideration on the
grounds that it was untimely and failed to establish clear evidence of error. In a decision dated
December 16, 2009, the Board affirmed the Office’s March 2, 2009 decision.3
On February 27, 2010 appellant again requested reconsideration, contending that her
claim had been filed in a timely fashion. She stated that the notice of recurrence filed on
December 17, 1996 in another case constituted evidence that her claim was timely. Appellant
also stated that her physical impairment was prompted by a December 4, 1993 injury.4
Appellant submitted a copy of the first page of a March 19, 1997 Office decision in File
No. xxxxxx417 denying her claim for a recurrence of her wrist and shoulder conditions related to
a December 4, 1993 injury. She also submitted a duplicate of an October 29, 1997 report from
Dr. William M. Craven, a Board-certified orthopedic surgeon.5
In a decision dated June 15, 2010, the Office denied appellant’s reconsideration request
as untimely and failing to establish clear evidence of error.
2

Appellant’s December 14, 2006 traumatic injury claim (File No. xxxxxx847) was denied by the Office as timebarred. The Board affirmed the Office’s denial by decision dated April 23, 2008. Docket No. 08-28 (issued
April 23, 2008). Appellant’s November 4, 2008 emotional condition claim (File No. xxxxxx362) was denied by the
Office as untimely. The Board affirmed the January 5, 2009 denial by decision dated November 17, 2009. Docket
No. 09-1085. Appellant’s claim for a December 4, 1993 injury (File No. xxxxxx417) was accepted for left fracture
of the metacarpal bones and bilateral carpal tunnel syndrome.
3

Docket No. 09-1086 (issued December 16, 2009).

4

The Board notes that appellant addressed her reconsideration request to Chief Judge Alec Koromilas at the
Office of Workers’ Compensation Programs. In a letter dated April 22, 2010, the Office asked appellant to clarify
whether she intended to appeal her case to the Board or to seek reconsideration with the Office. In an undated letter,
appellant stated that her reference to the Board was in error and she intended to seek reconsideration with the Office
based on new evidence establishing that her claim was timely filed.
5

The Board notes that Dr. Craven’s October 29, 1997 letter was received and considered by the Office prior to its
original September 20, 2000 decision denying appellant’s claim.

2

LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that the Secretary of Labor may
review an award for or against payment of compensation at any time on his own motion or on
application.6 The Office, through its regulations, has imposed limitations on the exercise of its
discretionary authority under 8128(a). To be entitled to a merit review of an Office decision
denying or terminating a benefit, a claimant must file her application for review within one year
of the date of that decision.7 The Board has found that the imposition of the one-year limitation
does not constitute an abuse of the discretionary authority granted the Office under section
8128(a) of the Act.8
The Office, however, may not deny an application for review solely on the grounds that
the application was not timely filed. When an application for review is not timely filed, it must
nevertheless undertake a limited review to determine whether the application establishes clear
evidence of error.9 Office regulations and procedure provide that the Office will reopen a
claimant’s case for merit review, notwithstanding the one-year filing limitation set forth in 20
C.F.R. § 10.607(a), if the claimant’s application for review shows clear evidence of error on the
part of the Office.10
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.11 The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error.12 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.13 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.14 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.15 The Board
makes an independent determination of whether a claimant has submitted clear evidence of error

6

5 U.S.C. § 8128(a).

7

20 C.F.R. § 10.607(a).

8

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

9

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

10

Id. at § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3d
(January 2004).
11

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

12

See Leona N. Travis, 43 ECAB 227, 240 (1991).

13

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

14

See M.L., Docket No. 09-956 (issued April 15, 2010). See Leona N. Travis, supra note 12.

15

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

3

on the part of the Office such that the Office abused its discretion in denying merit review in the
face of such evidence.16
ANALYSIS
The Board finds that the Office properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that it was untimely and failed to establish clear
evidence of error.
The Office correctly determined that appellant failed to file a timely application for
review. Its procedures provide that the one-year time limitation period for requesting
reconsideration begins on the date of the original Office decision.17 A right to reconsideration
within one year also accompanies any subsequent merit decision on the issues.18 As appellant’s
February 27, 2010 request for reconsideration was submitted more than one year after the date of
the last merit decision of record on June 15, 2001, it was untimely. Consequently, she must
demonstrate clear evidence of error by the Office in denying her claim.19
In her request for reconsideration, appellant reiterated her contention that she timely filed
her compensation claim. She stated that she was submitting additional evidence, namely a notice
of recurrence filed on December 17, 1996 in another case, which would establish the timely
filing. Appellant also stated that her physical impairment was prompted by a December 4, 1993
injury. She did not allege or establish error on the part of the Office. Appellant merely repeated
arguments made previously. Therefore, her request is insufficient to raise a substantial question
concerning the correctness of the Office’s decision.
Evidence submitted by appellant in support of her request for reconsideration is also
insufficient to establish that the Office committed an error, or to raise a substantial question as to
the correctness of the Office’s decision. The March 19, 1997 decision in File No. xxxxxx417
denying her claim for a recurrence of her wrist and shoulder conditions related to a December 4,
1993 injury, is not relevant to the issue decided by the Office, namely whether appellant timely
filed her claim in File No. xxxxxx597, which alleged a new injury resulting in an emotional
condition. Therefore, the document cannot establish clear evidence of error.20
Dr. Craven’s October 29, 1997 report was received and considered by the Office prior to
its initial denial of appellant’s claim. The term “clear evidence of error” is intended to represent
a difficult standard. The Office is required to consider how the evidence submitted with the
reconsideration request bears on the evidence previously of record and whether the new evidence

16

Pete F. Dorso, 52 ECAB 424 (2001).

17

20 C.F.R. § 10.607(a).

18

Robert F. Stone, 57 ECAB 292 (2005).

19

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

20

See supra note 12 and accompanying text.

4

demonstrates clear error on the part of the Office.21 Dr. Craven’s report was duplicative and,
therefore, insufficient to establish clear evidence of error.
The Board finds that the evidence submitted by appellant in support of her untimely
request for reconsideration does not constitute positive, precise and explicit evidence, which
manifests on its face that the Office committed an error. Therefore, she failed to meet her burden
of proof to show clear evidence of error on the part of the Office.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that the request was untimely and failed to establish
clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the June 15, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 16, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

21

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

5

